
	
		II
		Calendar No. 635
		110th CONGRESS
		2d Session
		S. 86
		[Report No. 110–283]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To designate segments of Fossil Creek, a
		  tributary to the Verde River in the State of Arizona, as wild and scenic
		  rivers.
	
	
		1.Short titleThis Act may be cited as the
			 Fossil Creek Wild and Scenic River Act
			 of 2007.
		2.FindingsCongress finds that—
			(1)the restoration of stream flow to Fossil
			 Creek resulting from the decommissioning of the Childs-Irving Hydroelectric
			 Project by the Arizona Public Service Company is a demonstration of remarkable
			 corporate stewardship resulting in the rebirth of a river;
			(2)the spring-fed waters of Fossil Creek are
			 exceptional for central Arizona and the travertine geological formations are
			 rarely found anywhere in the United States;
			(3)the restoration of stream flow to Fossil
			 Creek will provide riparian habitat for native fish, birds, plants, mammals,
			 amphibians, and reptiles;
			(4)the Yavapai-Apache Nation considers Fossil
			 Creek to be a sacred place, with significant spiritual and cultural
			 values;
			(5)the Verde River, into which Fossil Creek
			 flows, has previously been added to the National Wild and Scenic Rivers
			 System;
			(6)the Northern Arizona University has
			 invested significant resources in studying the restoration of Fossil Creek and
			 the unique geological, hydrological, and biological characteristics of Fossil
			 Creek;
			(7)State and Federal land and resource
			 management agencies have invested significant resources in restoring the native
			 fish populations of Fossil Creek through barrier construction and stream
			 renovation activities;
			(8)the Fossil Creek watershed will continue to
			 provide opportunities for hiking, swimming, camping, horseback riding, wildlife
			 viewing, hunting, and livestock grazing;
			(9)the Forest Service has determined that
			 Fossil Creek is eligible for inclusion into the National Wild and Scenic Rivers
			 System based on the free-flowing condition and outstandingly remarkable
			 geology, ecology, fish, wildlife, cultural, and scenic values of the creek;
			 and
			(10)this reborn river deserves long-term
			 protection secured by a sustainable management plan that recognizes and
			 maintains the remarkable values of the Fossil Creek area.
			3.Designation of wild and scenic
			 riversSection 3(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended—
			(1)by redesignating the last 3 paragraphs as
			 paragraphs (167) through (169), respectively; and
			(2)by adding at the end the following:
				
					(170)Fossil Creek, Arizona
						(A)Upper Fossil CreekFrom the source at Fossil Springs below
				Sand Rock and Calf Pen Canyons to where the water leaves the Fossil Spring
				Wilderness Area, as a wild river.
						(B)Middle Fossil CreekFrom the border of the Fossil Spring
				Wilderness Area to the Mazatzal Wilderness Boundary, as a scenic river.
						(C)SegmentThe 6.6 miles from the Mazatzal Wilderness
				Boundary down to the confluence with the Verde River, as a wild
				river.
						.
			4.Management of river segmentsThe Secretary of Agriculture shall—
			(1)manage the river segments designated in
			 section 3; and
			(2)submit a river management plan for the
			 designated segments to Congress not later than 2 years after the date of
			 enactment of this Act.
			5.Allowance for restoration
			 activities
			(a)Arizona Public Service
			 CompanyWithout further
			 consultation under section 7 of the Wild and Scenic Rivers Act (16 U.S.C.
			 1278), Arizona Public Service Company, the former licensee for the
			 Childs-Irving Hydroelectric Project (FERC project number 2069), may conduct
			 project decommissioning and restoration activities agreed to in the surrender
			 application and relevant docketed filings with the Federal Energy Regulatory
			 Commission.
			(b)Federal and State agenciesAny Federal or State agency may conduct
			 stream restoration and barrier maintenance activities in accordance with the
			 environmental assessment and finding of no significant impact for the Fossil
			 Creek Native Fish Restoration Project dated 2004.
			6.Stream monitoringNotwithstanding the amendment made by
			 section 3, the United States Geological Survey or any permittee of the Forest
			 Service may undertake any necessary activities, including access by any
			 existing road, to install, operate, maintain, or otherwise manage 1 or more
			 stream flow gauges on Fossil Creek in cooperation with the Forest Service for
			 the purpose of monitoring and collecting stream flow and other water resource
			 information.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary for each fiscal
			 year—
			(1)to prepare management plans for all river
			 segments designated as wild or scenic rivers under section 3 not later than 2
			 years after the date of designation, in accordance with section 3(d)(1) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1274(d)(1));
			(2)to fund a river ranger to oversee Fossil
			 Creek; and
			(3)to otherwise carry out this Act.
			
	
		1.Short titleThis Act may be cited as the Fossil
			 Creek Wild and Scenic River Act.
		2.Designation of wild and
			 scenic river segmentsSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended—
			(1)by redesignating paragraph (167) (relating
			 to the Musconetcong River, New Jersey) as paragraph (169);
			(2)by designating the undesignated paragraph
			 relating to the White Salmon River, Washington, as paragraph (167);
			(3)by designating the undesignated paragraph
			 relating to the Black Butte River, California, as paragraph (168); and
			(4)by adding at the end the following:
				
					(170)Fossil Creek,
				ArizonaApproximately 16.8 miles of Fossil Creek from the
				confluence of Sand Rock and Calf Pen Canyons to the confluence with the Verde
				River, to be administered by the Secretary of Agriculture in the following
				classes:
						(A)The approximately
				2.7-mile segment from the confluence of Sand Rock and Calf Pen Canyons to the
				point where the segment exits the Fossil Spring Wilderness, as a wild
				river.
						(B)The approximately
				7.5-mile segment from where the segment exits the Fossil Creek Wilderness to
				the boundary of the Mazatzal Wilderness, as a recreational river.
						(C)The 6.6-mile segment from
				the boundary of the Mazatzal Wilderness downstream to the confluence with the
				Verde River, as a wild
				river.
						.
			3.Restoration
			 activities
			(a)Arizona public service
			 companyWithout further consultation under section 7 of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1278), Arizona Public Service Company, the
			 former licensee for the Childs-Irving Hydroelectric Project (FERC project
			 number 2069), may conduct project decommissioning and restoration activities
			 agreed to in the surrender application and relevant docketed filings with the
			 Federal Energy Regulatory Commission.
			(b)Federal and State
			 agenciesFederal and State agencies may conduct native fish
			 restoration and barrier maintenance activities in accordance with the
			 Environmental Assessment, Decision Notice, and Finding of No Significant Impact
			 for the document entitled Native Fish Restoration in Fossil
			 Creek and dated 2004.
			4.Stream
			 monitoringNotwithstanding the
			 amendment made by section 2, the United States Geological Survey or any other
			 entity that has been given written permission for the activity from the
			 Secretary of Agriculture may undertake any necessary activities, including
			 access by any existing road, to install, operate, maintain, or otherwise manage
			 1 or more stream flow gauges in Fossil Creek in cooperation with the Forest
			 Service for the purpose of monitoring and collecting stream flow and other
			 water resource information.
		5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		Amend the title so as to read:
	 A bill to designate Fossil Creek, a tributary of the Verde River in the
	 State of Arizona, as a component of the National Wild and Scenic Rivers
	 System..
	
		April 10, 2008
		Reported with an amendment and an amendment to the
		  title
	
